MEMORANDUM**
Federal prisoner, Ronald Boswell, appeals the district court’s denial of his motion to compel the government to file a Fed.R.Crim.P. 35(b) motion for reduction of Boswell’s 210 month sentence for bank robbery in violation of 18 U.S.C. § 2113(a). The district court made a finding on the merits that the government did not act in bad faith or with an unconstitutional motive, and that the substantive requirements of Rule 35(b) were not met. We agree with the district court.
The judgment of the district court is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.